EX‑35.2 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of May 1, 2013 by and among GS Mortgage Securities Corporation II, as Depositor, Wells Fargo Bank, National Association as Master Servicer, Rialto Capital Advisors, LLC as Special Servicer, Situs Holdings, LLC as Operating Advisor, Wells Fargo Bank, National Association as Certificate Administrator, Deutsche Bank Trust Company Americas as Trustee relating to the GS Mortgage Securities Trust 2013-GCJ12, Commercial Mortgage Pass-Through Certificates, Series 2013-GCJ12 (GSMS 2013-GCJ12) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
